DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-13) in the reply filed on 04/09/2021 is acknowledged.  The traversal is on the ground(s) that restriction is incorrect to unity of invention, and the case should be treated as US based restriction and this is not found persuasive. 
This is not found persuasive because Applicant's Application Data Sheet clearly describes the case as 371 national stage.  MPEP 823 and MPEP 1850 are instructive to the type of restriction. The groups of the inventions listed do not relate to a single general inventive concept under PCT Rule 13.1 because under PCT rule 13.2, they lack the same or corresponding special technical features where “the method receiving a job file...energy density map indicates an amount of energy from the energy source per area of build material applied to the build material for the first slice of the object” as being the technical feature is a not a special technical feature as it does not make contribution over the prior art in view of US 20160059352 ([007]-[0012],[0119]-[0121]).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1- 13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without controller that controls the amount, size, shape, energy beam, related to porosity, strength, stiffness, or fatigue of the product (see [0016]-[0038], specifically [0029] of the instant specification), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Claim 1 lacks essential feature. Claim 1 as it stands does not seem to contain all the features necessary (essential) to solve a technical problem, such that generation of “energy density map” is in itself a neutral operation in the building method, does not solve any technical problem. The claim should be written in such a way that the outcome of the claimed process can be acknowledged as a solution to a technical problem.


Claims 1- 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 as written is vague and indefinite since it lacks clarity in that the expression “power source” is broader than justified by the description. The method seems to be applicable only to power sources in the form of a focused beam (light, electron beam). There is no basis in the application for carrying out the method with any other kind of power source; there’s no reason to believe that the skilled person could vary out such method without difficulty using other power sources. 
Claim 5 lacks clarity. The claim states that the object is built, thus beyond the first slice only, and the laser positions are logged over time while building the object. Two aspects are unclear. How can the energy density map for the first slice be calculated from the positions of the laser while building slices other than the first slice? Why "logging the positions" of the energy source, given that such positions are supposed to be known in advance, from the job file? For the purpose of this examination, it will be considered that the term "position" refers to "the energy applied by the energy source to a given point".
Claim 9 lacks clarity. It is namely claim confused between expressions "volume of the portion" and "portions of the volume".
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 3 and 6 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Sparks Todd Eugene (US 2016/059352 A1; herein after “Sparks”).
For claims 1-3 and 6, the Examiner concurs with the detailed citations and reasoning explained in detail in the Written Opinion of the International Searching Authority included with the March 27, 2019 IDS submission. It is noted that Sparks teaches  method for building an object utilizing additive manufacturing (see fig.7), the method comprising: receiving a job file for building the object (201), wherein the job file includes a plurality of slices of the object, and wherein slices of the object indicate scanning lines (202) for applying an energy source (210) to build material (211) to build slices of the object; determining operation parameters of the energy source (206); and generating a first energy density map (203) of the slices of the object based on the job file (201,202) and the operation parameters of the energy source (206), wherein the energy density map indicates an amount of energy from the energy source per area of .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sparks Todd Eugene (US 2016/059352 A1; herein after “Sparks”). 
Claim 4 relates to using the dynamic behavior of the energy source to compute the energy density map of the slice. Sparks disclose predicting the energy needs for each point of the built object. The dynamic behavior of an energy source being known in advance, it is a trivial task for the skilled person to determine whether the dynamic behavior of the energy source will have an influence in the total energy applied to each point or not. Furthermore, there is no evidence on file that taking into account the dynamic parameters of the energy source occasions any technical effect going beyond what can be expected. Claim 4 does therefore not involve an inventive step and thus would have been obvious over Sparks.
As for claims 7-13, the Examiner concurs with the detailed citations and reasoning explained in detail in the Written Opinion of the International Searching Authority included with the March 27, 2019 IDS submission. It is noted that Spark discloses (see e.g. §7, §9 and cl. 1) that the laser power is optimized for each point of the built structure, to obtain layers which are free of defects, and an object geometrically conform. Non-withstanding the above novelty objection, the modalities of adjusting the various parameters of a focused power source (power, speed, diameter, etc...) are generally known to the skilled person and would have been obvious, and adaptable according to the circumstances to obtain the desired effect. Claims 7 and 8 do therefore not involve an inventive step. 

Claims 9 to 13 relate to the various modalities of determining what is a nonconformity, and how to take the measures necessary to avoid said nonconformity to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2020/0376555 – teaches energy quantity introduced by the energy beam is varied as a function of the temperature distribution detected on the surface on which the layer is provided, and/or as a function of the temperature distribution detected on the surface of the layer. 
US 2020/0307104 A1 – distribution of the energy beam on the determination base body, the intensity distribution generated via the energy beam in the beam guiding plane and a desired intensity distribution generated with the energy beam being incident essentially perpendicular on the build plane will be distorted dependent on the angle under which the energy beam is incident in the beam guiding plane [0028]. 
Similarly, US 2020/0276669 A1- teaches energy beam and spatial mapping ([0035]). US 2013/0168902 A1 uses sensors to define various parameters which indirectly measures energy before formation of new layers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743